Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                            CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                        INJUNCTIVE RELIEF SOUGHT


  LOWE’S HOME CENTERS, LLC,
  a Foreign Limited Liability Company,
  d/b/a LOWE’S

        Defendant(s).
  ____________________________________/

                                          COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues LOWE’S HOME CENTERS, LLC, a Foreign Limited

  Liability Company, d/b/a LOWE’S (“Defendant”), for declaratory and injunctive relief,

  attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

  pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

  and alleges as follows:

                                 JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking

  enforcement of the Confidential Settlement Agreement and Release (copy attached as Exhibit A)

  reached in the case of HOWARD COHAN v. LOWE’S HOME CENTERS, LLC, 9:18-cv-

  81347-DMM (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s

  claim of discrimination caused by certain barriers encountered by Plaintiff on Defendant’s
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 2 of 20




  property that prevented Plaintiff from the full and equal enjoyment of a place of public

  accommodation in violation of Title III of the Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28

  U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

  on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

  the 2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that the events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

  of the Real Properties, which are subject to this suit, and are located at:

               a. 11600 W State Rd 84, Davie, FL 33325 (“Davie Location”);

               b. 4701 Okeechobee Blvd, West Palm Beach, FL 33417 (“West Palm Beach

                  Location”); and

               c. 1500 Corporate Dr., Boynton Beach, FL 33426 (“Boynton Beach Location”),

  and is the owner of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 3 of 20




          7.       Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

  cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As

  such, Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.       Plaintiff visited Defendant’s Premises on:

                a. March 12, 2018 – Davie Location;

                b. September 19, 2018 – West Palm Beach Location;

                c. September 19, 2018 – Boynton Beach Location

  At the time of Plaintiff’s visit to the Premises, Plaintiff required the use of fully accessible

  restrooms. Plaintiff personally visited the Premises, but was denied full and equal access and full

  and equal enjoyment of the facilities, services, goods, and amenities within the Premises, even

  though he was a “bona fide patron”.

          9.       Defendant’s Premises are public accommodations as defined by Title III of the

  ADA and as such are governed by the ADA.

          10.      On or about October 5, 2018, Plaintiff filed a lawsuit against Defendant seeking

  to force Defendant to comply with the ADA and applicable regulations thereto. See COHAN V.

  LOWE’S HOME CENTERS, LLC, 9:18-cv-81347-DMM (S.D. Fla.).

          11.      On or about January 24, 2019, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 4 of 20




          12.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and Release (Exhibit A) on or about January 7, 2019.

          13.     The Confidential Settlement Agreement and Release required Defendant to

  complete all modifications to the Premises by on or about January 7, 2020.

          14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Confidential Settlement Agreement and Release and Defendant has

  failed to give notice of any reasons or documentation for non-compliance.

          15.     Plaintiff again personally visited Defendant’s Premises on the following dates

  (and prior to instituting this action):

          a. April 21, 2020 – Davie Location;

          b. February 14, 2020 – West Palm Beach Location; and

          c. April 20, 2020 – Boynton Beach Location.

          16.     Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full

  and equal access and full and equal enjoyment of the facilities, services, goods, and amenities

  within the Premises, even though he was a “bona fide patron”.

          17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          18.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 5 of 20




         19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the

  requirements of the ADA.

         20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are

  taken at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to this place of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at

  Premises, and engaged and tested those barriers, suffered legal harm and legal injury, and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the ADA
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 6 of 20




  violations set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

          22.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                      COUNT I
                  VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          23.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

          24.      On July 26, 1990, Congress enacted the Americans With Disabilities Act

  (“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

  years from enactment of the statute to implement its requirements. The effective date of Title III

  of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

  employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

  36.508(a).

          25.      Congress found, among other things, that:

                a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                   this number shall increase as the population continues to grow older;

                b. historically, society has tended to isolate and segregate individuals with

                   disabilities and, despite some improvements, such forms of discrimination against

                   disabled individuals continue to be a pervasive social problem, requiring serious

                   attention;
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 7 of 20




               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public

                  services and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and

                  accosts the United States billions of dollars in unnecessary expenses resulting

                  from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         26.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 8 of 20




                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

  Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

  fact it provides services to the general public and must be in compliance therewith.

          28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to

  the facilities and therefore suffered an injury in fact.

          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

  Department of Justice, Officer of the Attorney General promulgated Federal Regulations to

  implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

  Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 9 of 20




  under which said Department may obtain civil penalties of up to $55,000.00 for the first

  violation and $110,000.00 for and subsequent violation.

           32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

      I.         Davie Location

           Family Restroom

           a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                 person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5

                 and 703.7.2.1.

           b. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

           c. Failure to provide the proper insulation or protection for plumbing or other sharp or

                 abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

                 606.5.

           d. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.9 and 309.4.

           e. Failure to provide a dispenser in an accessible position (back wall or other

                 inaccessible place) so that it can be reached by a person with a disability in violation

                 of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 10 of 20




           f. Failure to provide proper knee clearance for a person with a disability under a counter

              or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

           g. Failure to provide the correct opening width for a forward approach into a urinal, stall

              door or lavatory (sink) in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3 and

              606.2.

           Men’s Restroom AMBULATORY STALL

           h. Failure to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

           Men’s Restroom ACCESSIBLE STALL

           i. Failure to provide proper knee clearance for a person with a disability under a counter

              or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

           j. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

     II.      West Palm Beach Location

           Family Restroom

           a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§404, 404.1, 404.2, 404.2.9 and 309.4.

           b. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§604, 604.7 and 309.4.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 11 of 20




        c. Failure to provide a coat hook that was previously positioned properly but is no

           longer in place for a person with a disability in violation of 2010 ADAAG §§603,

           603.4 and 308.

        d. Providing an element or object that protrudes greater than 4” into a pathway or space

           of travel situated between 27” and 80” high in violation of 2010 ADAAG §§204, 307,

           307.1, 307.2.

        e. Failure to provide proper signage for an accessible restroom or failure to redirect a

           person with a disability to the closest available accessible restroom facility in

           violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5

           and 703.7.2.1.

        f. Failure to provide sufficient clear floor space around a water closet without any

           obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

           603.2.3, 604, 604.3 and 604.3.1.

        g. Providing a swinging door or gate with improper maneuvering clearance(s) due to a

           wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

           404.2.4 and 404.2.4.1.

        h. Failure to provide a dispenser in an accessible position (back wall or other

           inaccessible place) so that it can be reached by a person with a disability in violation

           of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

        i. Failure to provide the water closet in the proper position relative to the side wall or

           partition in violation of 2010 ADAAG §§604 and 604.2.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 12 of 20




        Men’s Restroom AMBULATORY STALL

        j. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG

           §§604, 604.7 and 309.4.

        k. Failure to provide a coat hook within the proper reach ranges for a person with a

           disability in violation of 2010 ADAAG §§603, 603.4 and 308.

        l. Failure to provide operable parts that are functional or are in the proper reach ranges

           as required for a person with a disability in violation of 2010 ADAAG §§309, 309.1,

           309.3, 309.4 and 308.

        Men’s Restroom ACCESSIBLE STALL

        m. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG

           §§604, 604.7 and 309.4.

        n. Failure to provide a coat hook within the proper reach ranges for a person with a

           disability in violation of 2010 ADAAG §§603, 603.4 and 308.

        o. Failure to provide sufficient clear floor space around a water closet without any

           obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

           603.2.3, 604, 604.3 and 604.3.1.

        p. Failure to provide operable parts that are functional or are in the proper reach ranges

           as required for a person with a disability in violation of 2010 ADAAG §§309, 309.1,

           309.3, 309.4 and 308.

        q. Failure to provide the water closet in the proper position relative to the side wall or

           partition in violation of 2010 ADAAG §§604 and 604.2.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 13 of 20




     III.      Boynton Beach Location

            Men’s Restroom ACCESSIBLE STALL

            a. Failure to provide the proper spacing between a grab bar and an object projecting out

               of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

            b. Failure to provide the water closet in the proper position relative to the side wall or

               partition in violation of 2010 ADAAG §§604 and 604.2.

            c. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§604, 604.7 and 309.4.

            d. Failure to provide proper knee clearance for a person with a disability under a counter

               or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and 606.2.

            Men’s Restroom AMBULATORY STALL

            e. Providing grab bars of improper horizontal length or spacing as required along the

               rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

            f. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§604, 604.7 and 309.4.

            g. Failure to provide a dispenser in an accessible position (back wall or other

               inaccessible place) so that it can be reached by a person with a disability in violation

               of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 14 of 20




          Men’s Restroom GENERAL

          h. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4.

          i. Failure to provide the correct height for a table surface or for a baby changing table,

                in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the 1991

                ADA Standards.

          33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 32 herein.

          34.      Although Defendant is charged with having knowledge of the violations,

   Defendant may not have actual knowledge of said violations until this Complaint makes

   Defendant aware of same.

          35.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were

   occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

   continuing obligation to remove architectural barriers at the Premises where removal was readily

   achievable, as required by 28 C.F.R. §36.402.

          37.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 15 of 20




   obligation to design and construct such Premises such that it is readily accessible to and usable

   by individuals with disabilities, as required by 28 C.F.R. §36.401.

          38.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          39.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          40.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991

   ADAAG standard applies and all of the violations listed in paragraph 32 herein can be applied to

   the 1991 ADAAG standards.

          41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the

   following injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 16 of 20




                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the

                   Plaintiff; and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

          42.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

   above as if fully stated herein.

          43.      On or about January 7, 2019 Plaintiff and Defendant entered into a Confidential

   Settlement Agreement and Release. (Exhibit A). Through this settlement agreement, Defendant

   agreed to make modifications to Defendant’s Premises as outlined in the agreement. The

   Confidential Settlement Agreement and Release required Defendant to complete all

   modifications to the Premises by on or about January 7, 2020

          44.      Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement.

          45.      Since January 7, 2020 Defendant has failed to complete the modifications

   promised in the settlement agreement. Specifically, Defendant has failed to perform the

   following modifications:
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 17 of 20




      I.      Davie Location

           Family Restroom

           a. Adjust the force of the restroom door so that it does not exceed 5 pounds of force to

              open, and periodically monitor it.

           b. Relocate the trash can to a different corner of restroom away from toilet to provide

              required clear space to toilet.

           c. Insulate the supply pipe lines under the lavatory to theextent they are within toe or

              knee space.

           d. Modify the toilet room sign so that it is on the latch side of the toilet entrance door,

              with tactile characters on the sign located between 48 inches and 60 inches above the

              finished floor or ground surface, measured from the baseline of the highest tactile

              character, and the toilet room sign shall have the International Symbol of

              Accessibility, raised lettering and Braille.

           Men’s Ambulatory Stall

           e. Modify the toilet seat cover dispenser so that its highest operating parts are between

              15 and 48 inches above the floor.

    II.     West Palm Beach Location

           Family Restroom

           a. Adjust the force of the restroom door so that it does not exceed 5 pounds of force to

              open, and periodically monitor it.

           b. Modify the toilet paper dispenser so that it is 7 to 9 inches in front of the water closet

              and 1 ½ inches below or 12 inches above the grab bars, and the outlet of the dispenser

              is at least 15 inches minimum and 48 inches maximum above the finished floor.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 18 of 20




        c. Modify the coat hook height so that the operating parts are between 15 and 48 inches

           above the floor and there is a 30 inch wide by 48 inch long clear space adjacent to the

           hook.

        d. Modify the electric hand dryer so that it does not protrude more than 4 inches into the

           path of travel or has cane protection at or below 27 inches above the floor, ensure the

           operating parts are between 15 and 48 inches above the floor and that there is

           adjacent clear space of 30 inches in width by 48 inches in depth.

        e. Modify the toilet room sign so that it is on the latch side of the toilet entrance door,

           with tactile characters on the sign located between 48 inches and 60 inches above the

           finished floor or ground surface, measured from the baseline of the highest tactile

           character, and the toilet room sign shall have the International Symbol of

           Accessibility, raised lettering and Braille.

        Men’s Ambulatory Stall

        f. Modify any dispensers so that their operating parts are between 15 and 48 inches

           above the floor.

        g. Modify the toilet paper dispenser so that it is 7 to 9 inches in front of the water closet

           and 1 ½ inches below or 12 inches above the grab bars, and the outlet of the dispenser

           is at least 15 inches minimum and 48 inches maximum above the finished floor.

        Men’s Accessible Stall

        h. Modify the toilet paper dispenser so that it is 7 to 9 inches in front of the water closet

           and 1 ½ inches below or 12 inches above the grab bars, and the outlet of the dispenser

           is at least 15 inches minimum and 48 inches maximum above the finished floor.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 19 of 20




           i. Modify the coat hook height so that the operating parts are between 15 and 48 inches

              above the floor and there is a 30 inch wide by 48 inch long clear space adjacent to the

              hook.

    III.    Boynton Beach Location

           Men’s Accessible Stall

           a. Modify the electric hand dryer and the toilet seat cover dispensers so that the

              operating parts are between 15 and 48 inches above the floor and, and if it is mounted

              above or below a grab bar, mount them so that they are 1 ½ inches below or 12 inches

              above the grab bars.

           b. Modify the toilet using an offset flange so the distance of the centerline of the toilet to

              the sidewall is between 16 and 18 inches.

           Men’s Ambulatory Stall

           c. Modify the side grab bars so that they: a) are a minimum of 42 inches long on both

              sides of the toilet; b) start no more than 12 inches from the rear wall and extend along

              the side walls at least 54 inches from the rear wall into the room; and c) have top

              gripping surfaces between 33 and 36 inches above the floor.

           d. Modify the toilet paper dispenser so that it is 7 to 9 inches in front of the water closet

              and 1 ½ inches below or 12 inches above the grab bars, and the outlet of the dispenser

              is at least 15 inches minimum and 48 inches maximum above the finished floor.

           Men’s Restroom

           e. Adjust the force of the restroom door so that it does not exceed 5 pounds of force to

              open.
Case 9:20-cv-82392-DMM Document 1 Entered on FLSD Docket 12/23/2020 Page 20 of 20




          46.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

   Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this

   action for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the

   following injunctive and declaratory relief:

                1. That this Court declares that Defendant has failed to comply with the Confidential

                   Settlement Agreement and Release;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the

                   Plaintiff and as provided in the Settlement Agreement and Release; and,

                4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

          Dated December 23, 2020.

                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          Primary Email: greg@sconzolawoffice.com
                                          Secondary Email: alexa@sconzolawoffice.com
